Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to applicant’s amendment/remarks filed 12/30/20.  Claims 1-16 are pending with claims 1-9 and 13 withdrawn from consideration.
	The IDS filed 10/29/20 has been considered.  An initialed copy accompanies this action. 
	The previous 112, second paragraph, rejection is withdrawn in view of applicant’s amendment and remarks.  Specifically, applicant’s amendment makes clear that the claimed particle diameter and D50 values refer to the “carbon nanofiber composite”, and not the “particulate carbon material”.
	Accordingly, the prior art rejections over each of US 7,914,708, Cheng et al, Ma et al, and US 9,228,100 are withdrawn.  The references do not disclose or suggest a carbon nanofiber composite with the claimed particle diameter and D50 values.
	Note the following new grounds of rejection below:
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
10, 15, 16 is/are rejected under 35 U.S.C. 102b as being anticipated by Topracki et al (Applied Materials & Interfaces).
	Topracki et al (Applied Materials & Interfaces) discloses:

    PNG
    media_image1.png
    457
    1242
    media_image1.png
    Greyscale

	Diameter (cumulative percentage) of the formed composite carbon nanofibers is given in Figure 4f:

    PNG
    media_image2.png
    414
    602
    media_image2.png
    Greyscale


	The reference is anticipatory.
Claim(s) 10-12, 14-16 is/are rejected under 35 U.S.C. 102(b) as anticipated by EP 2778266 A1.
Note this reference is the English language equivalent of JP 2014-177722A cited on form PCT/ISA/210.
EP ‘266 discloses (Abstract):

    PNG
    media_image3.png
    174
    1151
    media_image3.png
    Greyscale

	Table 2 discloses composite nanofibers with the claimed percentage (i.e. 10-90%) of nanofibers, and also discloses dispersions which do not contain aggregates larger than 1 micron (i.e. good dispersion state)(0045-46).  The disclosed diameter ranges meet the instant requirements of “the particulate carbon material comprises 70% by volume and more of particles with a particle diameter of 1 micron or less, and a median diameter D50 
In view of the foregoing, the above claims have failed to patentably distinguish over the applied art.
Applicant is invited to contact the undersigned examiner in order to discuss possible ways of overcoming the above rejections.
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the rejection above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK T KOPEC whose telephone number is (571)272-1319.  The examiner can normally be reached on Monday-Friday 9:00a-5:00p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 5712721078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the 


/MARK KOPEC/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        



MK
April 8, 2021